Exhibit 10.2
April 12, 2010
John P. Guider
c/o of Compellent Technologies, Inc.
7625 Smetana Lane
Eden Prairie, MN 55344
Re: Agreement to Waive Annual Medical Allowance
Dear John:
This letter agreement is intended to memorialize your agreement to waive the
$1,000 annual allowance for a medical physical examination pursuant to
Schedule 2 of that certain Executive Employment Agreement by and between you and
Compellent Technologies, Inc., dated February 3, 2010 (the “Employment
Agreement”). This letter agreement contains the entire agreement between you and
Compellent on this subject and, other than as set forth herein, your Employment
Agreement shall remain in full force and effect. This letter agreement can be
modified only in a writing signed by you and an officer of Compellent.
     In Witness Whereof, the parties hereto have executed this letter agreement
as of the date set forth above.

          Compellent Technologies, Inc.
 
       
By:
  /s/ Philip E. Soran   /s/ John P. Guider
 
       
 
  Philip E. Soran
Chairman, President and Chief Executive Officer   John P. Guider
Chief Operating Officer

 